Citation Nr: 1215713	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-03 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability.  

2.  Entitlement to an initial rating in excess of 10 percent for chondromalacia of the left knee status-post arthroscopy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from August 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a Board videoconference hearing in April 2012.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he injured his thoracic spine in service, and that as a result of various traumas experienced between 1972 and 1974, he currently has a chronic low back disability.  The Veteran has also stated that he had a work injury in 1999, which required a laminectomy, and that he has not worked since that time.  

The service treatment records include a February 1974 consultation for back pain, which had an onset approximately two months earlier.  At his Board hearing, the Veteran asserted that he injured his back while lifting weights in Germany.  Although the exact source of the back pain was not identified in the 1974 service treatment note, the consultation for back pain took place in Germany.  The Veteran has alleged that he fell from a tank at some point during service in the early 1970s.  The Veteran specifically mentioned in a July 2008 VA examination that he injured his back and knees in the tank fall.  The service treatment records do include complaints of knee pain in 1972 and 1973 (i.e. prior to the documented complaint of back pain).  

The July 2008 VA examiner noted the post-service back injury.  After reviewing radiological evidence, the examiner assessed fracture residuals in the thoracic spine, as well as degenerative disc disease and muscle spasm.  With regard to etiology, however, the examiner stated that the type of injury sustained in 1999, if present before the post-service fall, would have prevented the Veteran from working in construction field, which was his occupation.  On this basis, the examiner concluded that the compression fracture residuals were associated with the post-service fall and not service.  There was no discussion, however, of whether the Veteran's degenerative disc disease was related to service.  The Veteran submitted a copy of a 1980 clinical treatment report from the Sepulveda VA Medical Center (VAMC) in California.  This report, though vague, indicated a complaint of backache within six years of service separation.  The Veteran has alleged seeking treatment at that facility even earlier than 1980; however, the Sepulveda facility was unable to secure any copies of additional treatment records.  Nonetheless, the 1980 note shows complaints of back pain prior to the 1999 post-service accident.

It is also noted that the Veteran has asserted having surgery on his low back in 2000, and there are private medical records which indicate a prior laminectomy.  The surgical records of the back procedure do not appear to be of record, and the Veteran should be asked to provide the name of the facility, address, and approximate date of his low back surgery.  

The Veteran should be afforded a new VA examination to address the etiology of his degenerative disc disease.  

In October 2008, service connection was granted for a left knee disorder, and a 10 percent disability rating was assigned. 

The Veteran has had several VA examinations conducted during the course of the appeal to evaluate the severity of his left knee, most recently in January 2010.  Since this time, the Veteran has stated that he has had additional treatment for his knee, and that he feels his knee symptoms have increased in severity.  Indeed, at his Board testimony, the Veteran specifically alleged a worsening in his knee joint since the last examination of record.  

In cases where an increase in rating is sought, it is first and foremost a necessity to ensure the most complete assessment of the disability picture.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran should provide the names, addresses, and approximate dates of any knee treatment offered since the last VA examination of record.  Subsequent to receipt of the appropriate waivers, efforts must be made to obtain copies of these records and to associate them with the claims file.  Additionally, given that the Veteran has specifically alleged a worsening in severity since the last examination of record, regardless if any additional records are received, the Veteran should be afforded a new, VA examination that addresses the severity of the service-connected left knee disability.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  The Veteran should identify any additional records which may not be currently on file, and should specifically be asked to provide the names, addresses, and approximate dates of treatment for the physicians who performed surgery on his back in 2000, and, for any additional knee treatment occurring subsequent to January 2010.  After the receipt of the appropriate waivers, copies of any outstanding records should be associated with the claims file.  

2.  Schedule the Veteran for a VA examination to address the etiology of any thoracic spine disability and to assess the severity of the service-connected left knee disorder.  

a.  Regarding the thoracic spine, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current thoracic spine disability, to include compression fracture residuals and degenerative disc disease, had causal origins in service, to include as a result of either a fall from a tank or a weightlifting injury.  

b.  Regarding the knee, the examiner is asked to describe the current level of severity of the service-connected left knee disability.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should specifically delineate all symptomatology associated with the appellant's service-connected left knee disability, including any loss of motion, instability, or painful scarring.  The examiner should also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

For all medical opinions, a rationale must be provided with any conclusions reached in the narrative portion of the examination report.  

3.  Following the directed development, readjudicate the issues on appeal.  If the benefits are not granted, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


